 



EXHIBIT 10.1
AMENDMENT TO LEASE
     This Amendment to Lease (the “Amendment”) is made by and between Sealy
Woodlands, L.P., a Delaware limited partnership, hereinafter referred to as
“Lessor”, and Zonagen, Inc., hereinafter referred to as “Lessee”.
WITNESSETH

A.   Lessor and Lessee hereby confirm and ratify, except as modified below, all
of the terms, conditions, and covenants in that certain written lease agreement
dated May 11, 2004 (the “Original Lease”) between Lessor and Lessee for the
leasing of the following described property:

Approximately 4,800 rentable square feet of office/warehouse space (the “Leased
Premises”) located
at 2408 Timberloch Place, Suite B1, The Woodlands, Texas 77380.

B.   Lessee warrants that Lessee has accepted and is now in possession of the
Leased Premises and Lessor and Lessee warrant that the Lease is valid and
presently in full force and effect. Except for the work which Lessor was
required to perform pursuant to Exhibit “C” attached to the Original Lease,
Lessee accepted the Leased Premises in its “as is” condition as of the date of
the Original Lease.

C.   All capitalized, defined terms used in the Original Lease shall have in
this Amendment the meanings ascribed to them in the Original Lease, unless
specifically otherwise indicated in this Amendment.

D.   The parties intend for the Original Lease together with any amendments to
be read together as one unified document (the “Lease”).

The Lease is hereby amended as follows:

1.   Leased Premises.

Pursuant to Article 1 of the Lease, the Leased Premises shall be amended as
follows:
Beginning April 1, 2006, the Leased Premises shall be redesignated, and the
Leased Premises now set out in the Lease (2408 Timberloch Place, Suite B1-2, The
Woodlands, Texas 77380, containing 4,800 rentable square feet — the “Former
Leased Premises”), will be changed and designated as 2408 Timberloch Place,
Suite B-6, The Woodlands, Texas 77380, containing 7,117 rentable square feet
(the “New Leased Premises”), as shown on the attached Exhibit A.
Lessee agrees to vacate the Former Leased Premises in a “broom clean” condition,
normal wear and tear expected, subject to all terms and conditions of the Lease,
by midnight March 31, 2006.

 



--------------------------------------------------------------------------------



 



2.   Term.

Pursuant to Article 2 of the Lease, the Term will continue through to its
existing expiration date of June 30, 2010.

3.   Base Monthly Rent.

Pursuant to Article 4 and Exhibit C of the Lease, the Base Monthly Rent is
hereby amended as follows:
Beginning April 1, 2006 through April 30, 2006, the Base Monthly Rent shall be
$4,744.67 per month.
Beginning May 1, 2006 through April 30, 2008, the Base Monthly Rent shall be
$4,892.94 per month.
Beginning May 1, 2008 through June 30, 2010, the Base Monthly Rent shall be
$5,041.21 per month.

4.   Operating Expenses.

Pursuant to Articles 7, 8, and 10 of the Lease, Lessee shall pay its
Proportionate Share of Operating Expenses in excess of such expenses for the
Base Year 2004.

5.   Acceptance of Premises, Condition, and Suitability.

Lessee will accept the New Leased Premises in its “as-is” condition.

6.   Early Access.

Lessor will permit Lessee early access to the New Leased Premises, free of Base
Monthly Rent and Operating Expense charges, upon the full execution of this
Amendment and Lessor’s receipt of Lessee’s certificate of liability insurance
naming Lessor as additional insured.

7.   Hazardous Substances.

Lessee shall have no responsibility or liability relating to or arising from the
existence of Hazardous Substances located in or on the New Leased Premises which
existed prior to, or as of, the date Lessee first occupies the New Leased
Premises. Lessor agrees to indemnify and hold Lessee harmless from and against
all reasonable costs incurred by Lessee in connection with the remediation or
removal of Hazardous Substances from the New Leased Premises which are at levels
or in conditions that are in violation of applicable environmental laws and for
which Lessee is not responsible pursuant to the Lease, provided that Lessee has
first given Lessor written notice thereof and a reasonable opportunity to
perform such remediation or removal work.

2



--------------------------------------------------------------------------------



 



8.   Except as herein expressly specified, all terms and conditions of the Lease
shall remain in full force and effect.

          WITNESSES:   LESSEE:     ZONAGEN, INC.
 
       
                    /s/ Tara Stewart                              
  By:                                  /s/ Joseph S.
Podolski                              
 
            Printed Name:                               Joseph S.
Podolski                              
 
       
 
  Its:                                 President and
CEO                              
 
       
 
  Date:                                 March 9,
2006                              
 
            LESSOR:     SEALY WOODLANDS, L.P.,     a Delaware limited
partnership
 
       
 
  By:   Sealy Woodlands General Partner, L.P.,
 
      its general partner
 
       
 
    By: Sealy G.P. Woodlands, L.P.,
 
              its general partner
 
       
 
      By: Sealy Woodlands Investors, L.L.C.,
 
              its general partner
 
       
                                                              
                    
  By:                                 /s/ Scott P.
Sealy                              
 
      Scott P. Sealy, Manager
 
       
 
  Date:                                  3/17/06                              

3